‘Case 1:15-cv-03304-NLH-JS Document 182-8 Filed 06/01/20 Page 1 of 9 PagelD: 6645

 EXHIBITH

(Pursuant to the DCO only hard copies will be provided)
_ Case 1:15-cv-03304-NLH-JS Document 182-8 Filed 06/01/20 Page 2 of 9 PagelD: 6646

ATTACHMENT

    
 
 

IAU/KNIGHT’S FARM

ADMINISTRATIVE

RE: l/M.MARIANITO RUIZ 988235B
Case 1:15-cv-03304-NLH- | |
ek. o4 NLH-JS Document 182-8 Filed 06/01/20 Page 3 of 9 PagelD: 6647,

 

 

 

i

fm wet, NN
(/ putea gy, N
fer "

 
  

NEW JERSEY DEPARTMENT OF CORRECTIONS jenn
SPECIAL INVESTIGATIONS DIVISION poles |
ADMINISTRATIVE INVESTIGATION te NJ SD

: Se

 

 

RE D 7 ,
‘Repo By: HEPNER. "05020, Tile: ALLRGATIONS OF STAFF ASSAULT ON INMATE
2013-04-24-002-SIDIA : .

 

  
      
   
   
   
  
  
 
 

Date of Incident-4/14/2013 12:00:00 AM
Date Reported: 4/22/2013 12:00:00 AM

~ Type of Incident: ADMINISTRATIVE CASE /S1D ADMIN REFERRAL

Locatfon of Incident: BAYSIDE STATE PRISON, P.O. BOX F-1, LBESBURG, NIJ 08327 CUMBERLAN!

RIVER TOWNSHIP

Name of Person (s) Involved:

. DETAILS OF INCIDENT:

 

 

 

 

 

 

 

On April 22, 2013, the Special Investigations Division _ Internal Affairs Unit (IAU) received a
referral from Chief Investigator “SF Bolden who received notification from Principal Investigator
naear Crotty, at the Bayside State Prison (BSP), that Marianito Ruiz 808218/988235B alleged
that he was assaulted by several unknown Correction Officers. It should be noted that inmate Rui2's
sister =>*cT™, Ruiz) also sent a letter of contipl ut to both the New Jersey Department of

Corrections/Commissioner’s Office a e SID Office requesting an investigation into the

 ynatter,

 

ad incident a Code -33 (Officer needs assistance) Was
.) Ryan at approximately 4:50 p.m. on Echo Unit.
ent Report (M4-112-11) Sgt. Ryan was called to report fo Echo

ion Officer (SCO) James McCabe after inmate Ruiz refused to lock into his
movement (diner service) When Sgt. Ryan arrived on the unit he observed
O Jerry Stretch, at which time he called a Code 33
jistance. Sgt, Ryan reported that due to inmate Ruiz's combative behavior SCO Stretch
Ruiz in the face with a closed fist in order to gain control of the jnmate and take him to

d'so that they could apply mechanical restraints (cuffs) on inmate Ruiz.

f ecording to the Incident report, inmate Ruiz continued to resist and kick the Officers. after being
* taken fo, the floor. Inmate Ruiz continued to ignore verbal commands to stop resisting, at which time
 gCO =2TiManning employed a short burst of O.C. Spray into inmate Ruiz’ face, which enabled -

the Officers time to gain control of the inmate and secure the cuffs onto inmate Ruiz.

 

On April 12, 2013, SCO McCabe issued inmate Ruiz a disciplinary charge for assaulting him. In
that charge SCO McCabe stated that inmate Ruiz refused to comply with a verbal order to lock into

his cell. SCO McCabe then stated that inmate Ruiz refused to go back to his cell so SCO McCabe
PAGE 1 OF 7

 

 

 

 
 

Case 1:15-cy-0 304-NLH-JS Document 182-8 Filed 06/01/20 Page 4 of 9 PagelD: 6648

Ape. Sry at

 

ordered inmate Ruiz to have a seat and called for a supervisor, at which Gme inmate Ruiz “charged”
at him and punched him in the left eye. It should be noted that SCO McCabe did have a red mark
under his left eye which was documented and photographed by Custody staff members (Photos

included).

On April 12, 2013, inmate Ruiz was issued three separate Institutional Disciplinary Charges, two
counts of *,002- (assaulting any person) and one .306- (conduct which disrupts or interferes with the
security or orderly running of the correctional facility).

Prior to being placed in Pre~Hearing Detention, inmate Ruiz was taken,to the infirmary and given a
medical evaluation. According to the Custody report filed, Nurse’ ™=8*"" Gottwald (Registered

Nurse) noted the following injuries to inmate Ruiz: Severe swelling and contusions of the right si
of face with right eye swollen closed (noted possible bleeding from eyelid); Swelling, contus

approx. % inch laceration to nose.

Visual observations included: “bruising, swelling and % laceration to nose; large amount.of bruising
and swelling fo right side of face and around right eye and a contusion to left care

ynultiple scratches 1 to 2 inches long on upper and mid back. Unable to lift rig aim or shrug
shoulders; complains of severe discomfort”.

 
  
  
  
  
    
  

 

dit breathe; however, she
in sentences”. Nurse
joint swelling.

Nurse Gottwald also indicated that inmate Ruiz complained that he c¢
indicated she found no respiratory distress indicating ‘YM able to.spe
Gottwald also noted that inmate Ruiz complained about joint

REDACTED y

Nurse Gottwald contacted the BSP/physician (Dr. Pomerantz, MD) via Telephone who gave
verbal orders to have inmate Ruiz sent out to the lo ospital for medical evaluation and/or

treatment based upon the reported injuries.

 
  
  
   
 
  
  

Sectional Facility (SSCF) for Pre-Hearing
“sat to the Cooper University Hospital in Camden —
{ained during the incident in question (see medical

Inmate Ruiz was transferred to Southern S
Detention without incident and subsequ
were he was treated for multiple injy.
reports attached). *

It should be noted that SCO M and SCO Stretch were also sent to the infirmary for medical
evaluation as a result ofthis incident and subsequently, referred to the South Jersey Regional
Medical Center for a. ‘ip evaluation and/or treatment.

   
  
 
 
 
 
 
 
 

‘that SCO Stretch sustained a scratch approximately % long to the right

Nurse Gottwal.
knuckle of his pointer finger and swelling to the upper knuckles of his ring and pinkie fingers. It was
reported nge of motion was good but caused discomfort.

Jottwald noted that SCO McCabe sustained a contusion, redness and swelling to and around
Jeft eye. Officer denied any change of vision at this time. SCO McCabe also sustained a scratch

proximately 1/3 inch to the upper knuckle of his right middle finger.

| Photographs of these injuries were taken of both Officers by Custody Staff members and given to the

BSP/SID for evidence.

On April 15, 2013, inmate Ruiz was seen by the Disciplinary Hearing Officer: nen Zimmerman)
at SSCE, at which time he was found guilty of the *.002- (assaulting any person) against SCO
PAGE 2 OF 7 .

 
   
  
   

 

 
- Case 1:15-cv-03304-NLH-JS Document 182-8 Filed 06/01/20 Page 5 of 9 PagelD: 6649

 

Stretch and SCO McCabe, as well as the .306- (conduct which disrupts or interferes with the security
or orderly running of the correctional facility), Inmate Ruiz received a sanction of 10 days
Detention, 365 day Administrative Segregation, and 365 days loss of Computation Credits for each

of the three disciplinary charges.

It should be noted that inmate Ruiz was transferred to the Northern State Prison (NSP) in Newark,
New Jersey where he is currently serving bis sanction.

On April 15, 2013, Principal Inv. Crotty interviewed inmate Ruiz regarding the assault against
Custody Staff members. Priox to questioning him, Prin. Crotty advised inmate Ruiz of his Miranda
Warning and had him sign the form indicating that he understood his rights. Inmate Ruiz denie
assaulting the Officers, SCO Stretch or SCO McCabe. Inmate Ruiz also provided Prin. Crotty w.
written statement alleging that he had asked SCO McCabe if he could move cells, at which ime
SCO McCabe allegedly said something to the fact that the only way he (inmate Ruiz) wou id be.
moved was on a stretcher or if he assaulted an Officer. Inmate Ruiz alleged that the iamates‘on the
unit were calling him a “snitch” and that SCO McCabe had thought that he assaulted a'cop on “the
“streets”, Inmate Ruiz indicated that he went to his cell to get a copy of his “street charges” to show
the Officers, however when he retumed, the Officers (McCabe, Stretch and -wnidentified
Officers) had put on gloves (Blue latex) and began to “attack” him. Inmate Ruiz also alleged that he
heard one of the Officers (unidentified) say “someone had to get hit” time he heard one of |
the Officers hit a fellow Officer so they could accuse him of assau em, Jt should be noted
that Prin. Inv. Crotty took photographs of inmate Ruiz’ injuries at thig.time for evidentiary purposes

which will be included with the case file.

 

  
  
   
   
  
 

On April 25, 2013, Senior Investigator pean REDACTED aud I niterviewed inmate Ruiz at NSP, which
was afraid of unknown inmates after

_ was recorded on audio/video. Inmate Ruiz alleged thai
hearing someone say he was “food”, which he believed was directed at hin as meaning that
who but requested to talk with a supervisor

- someone would assault him. Inmate Ruiz could’ y
so that he could move to another unit. Inmaté:Rujz alleged that SCO Stretch gave him a form
(inmate Request Form) to file and later that day vhen he was bringing the form back to SCO Stretch,

SCO McCabe took the form and be g it in front of the other inmates and calling him a

“snitch”,

   
   
  

 

 
  
  
  
 
   
  
 

Inmate Ruiz alleged that anot cer (SCO esonensn Togno) accused him of assaulting a “Street
Cop”. Inmate Ruiz denied it and said he would show them his charges so that they wouldn’t think

that he assaulted Police Officers. Inmate Ruiz alleged that when he came back from his cell four
gate with blue latex gloves on. Inmate Ruiz alleged that SCO Stretch

the face, at which time he dropped to the floor, in an attempt to protect

s‘responsible for hitting him first but after he dropped to the floor he did not know who

g him. Lomate Ruiz was shown several pictures from the Employee Identification System
ds) devised from the Incident Report in order to identify the alleged assailants; however he
ould not identify who assaulted him other than SCO Stretch. It should also be noted that inmate
uiz indicated that the picture of SCO McCabe shown in the photographs was not the Officer who
he had spoken with on the unit. A review of the BSP Custody Employee Roster listed only one SCO

McCabe (James McCabe).

Inmate Ruiz denied striking or kicking any of the Officers during this assault. It should be noted that
PAGE 3 OF 7

 

 
 
 
 
   
    
  

 

 

 
Case 1:15-cv-03304-NLH-JS Document 182-8 Filed 06/01/20 Page 6 of 9 PagelD: 6650

 

inmate Ruiz indicated that the Kitchen workers were still feeding inmates when the Officers attacked

him, however he could not identify anyone by name. It should be noted that this Investigator
REDACTEDREDACTED REDACTED - REDACTEDRERBROUAEDEDREDACTED to confirm if inmate Ruiz had

interviewed inmate. gepacteprepactaD REDACTED .REDACTEDREBRUXEDEDREDACTED
retumed to his cell during mess to retrieve paperwork, however jyzpactzo neoncren indicated that he had
no knowledge of inmate Ruiz’ actions or the incident between inmate Ruiz and the Unit Officers.

On April 29, 2013, Prin. Investigator Sipacren . Soltys and I interviewed the Kitchen workers from
Echo Unit. The following is a list of those inmates interviewed (each separately) by Prin.

Investigator Soltys and myself.

REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTBDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTBDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED ©
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED

On April 29, 2013, Prin. Investigator ‘prone Soltys and J also interviewed several other inmates
assigned to Echo unit, The following is a list of those inmates interviewed:

REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACT EDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACT EDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED

lrercation between inmate Ruiz and the Officers
icated that when a code is called on the unit they are
from whatever situation is being addressed, and wait for
‘ould be noted that the majority of inmates interviewed

at the conchision of the interviews. a

All of the inmates denied witnessing any phy:
in question. Additionally, all of the inma
to drop to the floor immediately; loo

%

further instiuctions by the Officers
declined to provide written statemer

On April 30, 2013, a copy of this report was forwarded to the Cumberland County Prosecutor’s
Office for potential criminal review. a

REDACTED

this Investigator received a written notification from M1, neoacrso Shapiro (First
ér for Cumberland County) who indicated that there was insufficient evidence to
i conduct and therefore, they would not be pursuing criminal charges at this time.

   
  
   
 
 
 

é noted that this Investigator interviewed the following Officers who were working on the
(at the time in question and/or responded to the unit during the incident. All interviews were
corded on video and /or audio.

REDACTED

On June 6, 2013, Senior Investigator S2xcrap . Manera and I interviewed Sergeant (Sgt.) roacrep
Boaggio, SCO Se8c%2 Carsten, SCO txgeupser Parker, and SCO tepscr Williams, each separately, who
were assigned to escort inmate Ruiz off the unit. Prior to any questioning each Officer was advised
of his Weingarten Administrative Rights and signed the Administrative Form indicating such. Bach.
Officer chose to have PBA Union Representative, SCO itoacren Gribble, present during the

PAGE 4 OF 7

 

  
 
 
 
 
  
  
  
   
  
 
  
 
   
 
 
   
 
 
   
 
   
 
  
   
  
  

 

 

 
Case 1:15-cv-03304-NLH-JS Document 182-8 Filed 06/01/20 Page 7 of 9 PagelD: 6651

cope pas evi’

 

ded to E-Unit after a code-33 was called, Set.

interviews. Sgt. Boaggio stated that he respon
Boaggio indicated that upon his arrival inmate Ruiz was already placed in restraints and compliant,

at which time he and several other Officers escorted inmate Ruiz to the infirmary without further
incident, SCO Carsten, SCO Parker, and SCO Williams also cach indicated that inmate Ruiz was on
the floor and placed into restraints (Hand Cuffs) prior to their arrival on the unit. Additionally, all
the Officers interviewed denied witnessing and/or participating in any type of assault against inmate

Ruiz.

On June 6, 2013, Senior Investigator Stephen Manera and I also interviewed Sco zepacre. Manning.

Prior to any questioning SCO Manning was advised of his Weingarten Administrative Rights and

signed the Administrative Form indicating such. SCO Manning chose to have PBA Rep. repacrs
Gribble present during the interview at which time he denied assaulting and/or participating in
assault against inmate Ruiz. SCO Manning stated that inmate Ruiz was combative and resistit
when he (SC) Manaing) was forced to use O.C. Spray on inmate Ruiz in order to gain control of hi
so that they could place inmate Ruiz into restraints (Hand Cuffs). SCO Manning denied ‘witnessing
anyone assault or use excessive force against inmate Ruiz. —

    
 
  
 
  
  

On June 1, 2013 , Principal Investigator ¢ reoscts Soltys and I interviewed the following list of
Officers. Prior to any questioning they were each advised of their Weingarten Administrative Rights

and chose to have PBA Rep. sspacreoa Gribble present during the intervie
SCO 235! Cooper, who was assigned to escort inmate Ruiz off the unit, stated that inmate Ruiz was

EBACT
already secured prior to his arrival on the unit and that he ass. escorting inmate Ruiz off the

unit without incident. SCO Cooper denied witessing any Géficets assault inmate Ruiz.

SCO @22c Welden indicated that he was assigned to.assist With “mess” (meal time) on the unit at

the time of the incident. SCO Welden stated that he heard.a disturbance and when he looked where
ly struggling with the inmate, SCO

the noise was coming from he saw SCO McCabe pliysica
Welden stated that he immediately began sec é other inmates on the unit into their cells. SCO

Welden denied witoessing any Officers use,exc ssive force against inmate Ruiz.

 

  
 
   
   
 
  

 
  

bserved inmate Ruiz come out of his cell without a food
tray and approach SCO. McCabe. SCO ‘Arrowood stated that he saw inmate Ruiz punch SCO .
McCabe in the face, at which tirhe hé van over to assist with taking inmate Ruiz to the ground and
securing him. SCO Arrowocd in ‘ated that inmate Ruiz contiqued to be combative, at which time
SCO Manning was forced to use O.C, Spray against him. SCO Axrowood denied assaulting and/or
witnessing any Office ault or use excessive force against inmate Ruiz.

SCO fotces ‘Arrowood indicated th

  
  

SCO S22 Reeves indicated that she was assigned to assist with the mess movement of E-Unit at
the time of theincident. SCO Reeves stated that she observed inmate Ruiz punch SCO McCabe in
the face, at which time she responded to assist in the take down of inmate Ruiz. SCO Reeves stated
‘Ruiz was combative and resisted attempts to secure him, at which time SCO Manning ~
us spray to gain control of the inmate, SCO Reeves denied assaulting and/or witnessing any

Officers assault or use excessive force against inmate Ruiz.

 
    
   

 

 

 
  
 

§CO McCabe stated that he was assigned to work on E-Unit at the time of the incident. SCO

"McCabe stated that inmate Ruiz came out of his cell without a tray, at which time he was ordered to

return to his cell. SCO McCabe indicated that inmate Ruiz refused to lock in and wanted to see a

supervisor to be moved off the unit. SCO McCabe indicated that he told inmate Ruiz to sit down at

the table, at which time he (SCO McCabe) proceeded to.call for a supervisor (Set. nepacren Ryan via

the hand held radio). SCO McCabe indicated that inmate Ruiz tumed around as if he was complying
PAGE 5 OF 7 ,

 

 
 
  
 
 
 
   

 

 

 
Case 1:15-cv-03304-NLH-JS Document 182-8 Filed 06/01/20 Page 8 of 9 PagelD: 6652

 

‘but then took a swing at him, hitting him in the left eye: SCO McCabe stated that he struggled with
the inmate to take him to the ground but inmate Ruiz continued to resist and fight with him. SCO
McCabe stated that several other Officers assisted in getting inmate Ruiz to the floor and that inmate
Ruiz continued to resist until SCO Manning deployed O.C. Spray on him (Ruiz). SCO McCabe
denied assaulting and/or witnessing any Officers assault or use excessive force against inmate Ruiz,

On July 19, 2013, Senior Investigator fspacren Manera and I interviewed SCO repacres Togno. Prior

to any questioning SCO Togno was advised of his Weingarten Administrative Rights and signed the
Administrative Form indicating such. SCO Togno chose to have PBA Rep. xeoacrep: Gribble present
during the interview at which time he denied assaulting or patticipating in an assault against inmate
Ruiz. SCO Togno stated that he was working the unit when he observed inmate Riz punch SC
McCabe in the face. SCO Togno stated that SCO Manning ran to assist SCO McCabe and he bi

to secure the unit to prevent any escalation of the situation.

On July 19, 2013, Senior Investigator Manera and I interviewed SCO Jeary Stretch. SCO Stretch
stated that he was assigned to work in E-Unit. Prior to any questioning SCO Stretch was-advised of
his Weingarten Administrative Rights and chose to have PBA Rep. sepacrsna Grid sent during
the interview. SCO Stretch stated that he was assisting to run “mess” when, w inmate Ruiz
punch SCO McCabe. SCO Stretch indicated that he ran over to inmate Ruiz atid attempted to
restrain him by punching him (Ruiz) in the facial area. SCO Stretch sta inmate Ruiz
continued to be combative and resistant until O.C. spray was employéd against him. SCO Stretch
denied assaulting and/or witnessing other Officers assault iomate

On July 22, 2013, Principal Soltys and I interviewed Sgt. mae Ss Ryan who was assigned as the
area Sergeant, Prior to any questioning Sgt. Ryan advised of his Weingarten Administrative Rights
and signed the Administrative Fonn indicating such... Sgt, Ryan chose to have NJLESA IVP Rep.

Sat. Sepacran Messier present during the interview, « time he indicated that he was enroute to
the unit during the time of the incident after recé: call from the Unit Officer (SCO McCabe)
he entered the unit he observed inmate Ruiz

requesting his presence, Sgt. Ryan stated that

swinging wildly at SCO McCabe and § hb. Sgt. Ryan stated that inmate Ruiz was striking

both Officers with closed first, at wh & he called a Code-33 (Officer Needs Assistance). Sgt.
ing, SCO Reeves, and SCO Arrowood were assisting to

" Ryan stated that SCO Welden, SC:
" secure inmate Ruiz, at which tim Manning employed O.C. spray to subdue the inmate. Sgt.
Ryan stated that no Officers assaulted and/or used excessive force in his presence during the incident

in question.

  
  
    
 
 
  

  
  
  
  
  
 

  
   
  
  

It should be noted tha te Ruiz alleged that he was assaulted due to criminal charges he received
tion, however all of the Officers involved in this altercation were questioned

prior to his incar
about inmate Ruiz’and each Officer denied questioning or having any knowledge of inmate Ruiz’

criminal cha

     
  
 
 
  

ary, the Special Investigations Division/Internal Affairs Unit received a referral regarding
ation that SCO McCabe and SCO Stretch assaulted inmate Ruiz.

 

Yomate Ruiz was interviewed by this Investigator, at which time he denied assaulting SCO McCabe
rSCO Stretch. Inmate Ruiz alleged that they assaulted him due to the criminal charges that he was
sentenced for, Yt should be noted that this Investigator reviewed inmate Ruiz criminal history and
confirmed that he did receive a charge for assaulting an Officer. Inmate Ruiz was unable to provide
any witnesses and/or evidence to substantiate his allegations of assault. Furthermore, it should be
noted that inmate Ruiz was charged with assaulting SCO McCabe and SCO Suetch, at which time

PAGE 6 OF 7

 
 
 
  
   
 

 

 

 

 
Case 1:15-cv-03304-NLH-JS Document 182-8 Filed 06/01/20 Page 9 of 9 PagelD: 6653

 

he was afforded due process and given a Departmental Hearing. Inmate Kuiz was subsequently
found guilty of assault against both SCO McCabe and SCO Stretch. Inmate Ruiz received a
combined sanction of 30 days Detention, 940 days of Administrative Sepregation and 940 days loss

of Computation time.

This Investigator interviewed the inmate Kitchen Detail working on the unit at the time of the
incident as well as several other inmates on the housing unit (E-Unit). None of the inmates

_ interviewed provided any information to comoborate inmate Ruiz’ allegations. Each inmate denied
witnessing any altercation between the BSP Officers and inmate Ruiz. It should be noted that the
inmates indicated that they heard an Officer yell get down, which means that they must get on the
floor and look down until they ave ordered back up. These inmates indicated that if they fail to
comply with the orders given by any Officer then they would be subject to disciplinary actio

therefore they did not see what actually occurred,

SCO McCabe and SCO Stretch were also interviewed by this Yovestigator (separately) with theix
Union vepresentatives, at which time they denied assaulting inmate Ruiz,

rrqwood, and

It should be noted that there were several officers (Manning, Togno, Welde \
Each Officer stated that

Reeves) assigned on the unit for food service at the time of the incident.

they saw inmate Ruiz assault SCO McCabe and that when respondin attempted to restraint
him, inmate Ruiz continued to be combative and resisted. Additiondily, these Officers were.also
questioned if they witnessed SCO McCabe, SCO Stretch, or any, other: Officer assaulted inmate Ruiz,

which they denied. a | Ld

. e
- In conclusion, based upon the above information this Investigiitor was unable to find any evidence to
substantiate inmate Ruiz' allegations at this time, however should any additional information be
received a supplemental report will be submitted fSfappropriate action, 7
wuthorities for any action deemed appropriate.

 

This report is being forwarded to Department

    
 
  
   
 

CC: Chiefasoscre. Bolden, Specia tigations Division

“Case File: 1AU13-04-04

REDACTED REDACTED
REDACTED REDACTED
“ REDACTED ~ REDACTED
REDACTED REDACTED

Signature of Repo:
NamalTitle.of Officers HEPNER, ®e7acte?

Date:08/01 3

 

  

PAGE 7 OF 7

   
  
   
 
 
     

 

 

 
